UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04616 ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2007 Date of reporting period: February 28, 2007 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/28/07 (Unaudited) CORPORATE BONDS AND NOTES (88.3%)(a) Principal amount Value Advertising and Marketing Services (0.2%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $1,145,000 $1,162,175 Lamar Media Corp. company guaranty Ser. B, 6 5/8s, 2015 760,000 748,600 Automotive (4.4%) American Axle & Manufacturing, Inc. company guaranty 7 7/8s, 2017 1,425,000 1,425,000 ArvinMeritor, Inc. sr. unsecd. notes 8 1/8s, 2015 380,000 385,700 Dana Corp. notes 5.85s, 2015 USD 2,135,000 1,553,213 Ford Motor Co. notes 7.45s, 2031 $2,700,000 2,166,750 Ford Motor Credit Corp. notes 7 7/8s, 2010 3,630,000 3,692,527 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 5,600,000 6,035,915 Ford Motor Credit Corp. sr. unsec 8s, 2016 795,000 789,351 Ford Motor Credit Corp. sr. unsec. FRN 8.11s, 2012 625,000 628,202 Ford Motor Credit Corp. 144A sr. unsecd. notes 9 3/4s, 2010 1,970,000 2,110,741 General Motors Corp. debs. 9.4s, 2021 425,000 426,063 General Motors Corp. notes 7.2s, 2011 6,985,000 6,810,375 Meritor Automotive, Inc. notes 6.8s, 2009 282,000 285,525 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 3,030,000 3,158,775 TRW Automotive, Inc. sr. notes 9 3/8s, 2013 440,000 472,450 TRW Automotive, Inc. sr. sub. notes 11s, 2013 2,820,000 3,091,425 UCI Holdco, Inc. 144A sr. notes 12.37s, 2013 (PIK) 1,845,000 1,886,513 Basic Materials (8.7%) Abitibi-Consolidated, Inc. notes 7 3/4s, 2011 (Canada) 1,285,000 1,259,300 Abitibi-Consolidated, Inc. notes 6s, 2013 (Canada) 1,175,000 1,034,000 AK Steel Corp. company guaranty 7 3/4s, 2012 2,785,000 2,819,813 Aleris International, Inc. 144A sr. notes 9s, 2014 1,470,000 1,558,200 Aleris International, Inc. 144A sr. sub. notes 10s, 2016 1,660,000 1,751,300 BCP Crystal US Holdings Corp. sr. sub. notes 9 5/8s, 2014 487,000 541,179 Builders FirstSource, Inc. company guaranty FRB 9.61s, 2012 2,350,000 2,397,000 Century Aluminum Co. company guaranty 7 1/2s, 2014 1,135,000 1,160,538 Chaparral Steel Co. company guaranty 10s, 2013 4,210,000 4,704,675 Chesapeake Corp. sr. sub. notes 7s, 2014 EUR 290,000 371,556 Cognis Holding GmbH & Co. 144A sr. notes 12.876s, 2015 (Germany) (PIK) EUR 1,443,672 1,988,614 Covalence Specialty Materials Corp. 144A sr. sub. notes 10 1/4s, 2016 $3,630,000 3,457,575 Crystal US Holdings, LLC sr. disc. notes stepped-coupon Ser. A, zero % (10s, 10/1/09), 2014 (STP) 4,505,000 3,941,875 Domtar, Inc. notes 7 1/8s, 2015 (Canada) 135,000 135,506 Domtar, Inc. notes 5 3/8s, 2013 (Canada) 2,725,000 2,520,625 Georgia-Pacific Corp. debs. 9 1/2s, 2011 3,215,000 3,592,763 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 475,000 505,875 Hercules, Inc. company guaranty 6 3/4s, 2029 425,000 425,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9 3/4s, 2014 745,000 789,700 Huntsman, LLC company guaranty 11 5/8s, 2010 3,000 3,255 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 1,200,000 1,224,000 Jefferson Smurfit Corp. company guaranty 7 1/2s, 2013 20,000 19,900 JSG Holding PLC 144A sr. notes 11 1/2s, 2015 (Ireland) (PIK) EUR 1,295,000 1,824,511 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 $940,000 1,010,500 Lyondell Chemical Co. company guaranty 8s, 2014 1,505,000 1,584,013 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) 1,735,000 1,841,269 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,085,000 1,204,350 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 3,215,000 3,367,713 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 1,115,000 1,162,388 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 670,000 691,775 Nalco Co. sr. sub. notes 8 7/8s, 2013 2,795,000 2,976,675 Nell AF S.a.r.l. 144A sr. notes 8 3/8s, 2015 (Luxembourg) 1,485,000 1,566,675 Nell AF S.a.r.l. 144A sr. notes 8 3/8s, 2015 (Luxembourg) EUR 1,055,000 1,540,808 NewPage Corp. sec. notes 10s, 2012 $820,000 893,800 Newpage Holding Corp. sr. notes 12.389s, 2013 (PIK) 795,000 802,950 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 2,000,000 2,040,000 Novelis, Inc. company guaranty 7 1/4s, 2015 (acquired various dates from 01/26/07 to 02/05/07, cost $1,081,863) (RES) 1,060,000 1,102,400 PCI Chemicals Canada sec. sr. notes 10s, 2008 (Canada) 237,041 243,560 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 1,680,000 2,358,043 Stone Container Corp. sr. notes 9 3/4s, 2011 $385,000 398,956 Stone Container Corp. sr. notes 8 3/8s, 2012 4,170,000 4,253,400 Tube City IMS Corp. 144A sr. sub. notes 9 3/4s, 2015 1,455,000 1,527,750 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 278,000 292,595 Wheeling-Pittsburgh Steel Corp. sr. notes Ser. A, 5s, 2011 (PIK) 280,632 218,191 Wheeling-Pittsburgh Steel Corp. sr. notes Ser. B, 6s, 2010 (PIK) 159,303 123,858 Beverage (0.2%) Constellation Brands, Inc. company guaranty Ser. B, 8s, 2008 1,640,000 1,668,700 Constellation Brands, Inc. sr. sub. notes Ser. B, 8 1/8s, 2012 145,000 150,800 Broadcasting (2.2%) DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 3,515,000 3,378,794 Echostar DBS Corp. company guaranty 7s, 2013 1,495,000 1,536,113 Echostar DBS Corp. company guaranty 6 5/8s, 2014 270,000 272,700 Echostar DBS Corp. sr. notes 6 3/8s, 2011 4,585,000 4,607,925 Ion Media Networks, Inc. 144A sec. FRN 11.61s, 2013 995,000 1,039,775 Ion Media Networks, Inc. 144A sec. FRN 8.61s, 2012 1,200,000 1,221,000 LIN Television Corp. company guaranty Ser. B, 6 1/2s, 2013 500,000 487,500 Sirius Satellite Radio, Inc. sr. unsecd. notes 9 5/8s, 2013 2,060,000 2,080,600 Young Broadcasting, Inc. company guaranty 10s, 2011 2,322,000 2,304,585 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 1,065,000 1,001,100 Building Materials (0.9%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 930,000 971,850 NTK Holdings, Inc. sr. disc. notes zero %, 2014 2,045,000 1,605,325 Texas Industries, Inc. sr. unsecd. notes 7 1/4s, 2013 1,480,000 1,509,600 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 2,755,000 2,803,213 Cable Television (3.0%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,530,000 1,568,250 CCH I Holdings, LLC company guaranty stepped-coupon 12 1/8s (12 1/8s, 1/15/07), 2015 (STP) 135,000 133,313 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 8,844,000 9,197,760 CCH II, LLC/Capital Corp. sr. notes Ser. B, 10 1/4s, 2010 2,545,000 2,672,250 CCH, LLC/Capital Corp. sr. notes 10 1/4s, 2010 515,000 542,038 CSC Holdings, Inc. debs. 7 5/8s, 2018 1,335,000 1,351,688 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 1,445,000 1,484,738 CSC Holdings, Inc. 144A sr. notes 6 3/4s, 2012 2,635,000 2,608,650 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero %, 2015 (Bermuda) (STP) 690,000 570,975 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 820,000 871,250 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 2,445,000 2,597,813 Rainbow National Services, LLC 144A sr. sub. debs. 10 3/8s, 2014 505,000 565,600 Capital Goods (5.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 555,000 555,000 Allied Waste North America, Inc. company guaranty 6 7/8s, 2017 2,665,000 2,645,013 Allied Waste North America, Inc. company guaranty Ser. B, 8 1/2s, 2008 1,495,000 1,571,619 American Railcar Industries, Inc. 144A sr. unsec 7 1/2s, 2014 355,000 361,213 Amsted Industries, Inc. 144A sr. notes 10 1/4s, 2011 3,290,000 3,524,413 Baldor Electric Co. company guaranty 8 5/8s, 2017 1,910,000 2,005,500 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) (S) 565,000 590,425 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 1,975,000 2,039,188 Crown Euro Holdings SA company guaranty 6 1/4s, 2011 (France) EUR 1,550,000 2,118,161 Graham Packaging Co., Inc. sub. notes 9 7/8s, 2014 $495,000 509,850 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 1,990,000 2,019,850 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 1,150,000 1,141,375 L-3 Communications Corp. company guaranty 6 1/8s, 2013 2,950,000 2,913,125 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 575,000 560,625 L-3 Communications Corp. sr. sub. notes Class B, 6 3/8s, 2015 2,460,000 2,447,700 Legrand SA debs. 8 1/2s, 2025 (France) 3,850,000 4,485,250 Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 1,377,000 1,473,390 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 1,885,000 1,847,300 Owens Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 2,630,000 3,585,343 Ray Acquisition SCA 144A sec. notes 9 3/8s, 2015 (France) EUR 735,000 1,110,403 RBS Global, Inc. / Rexnord Corp. 144A company guaranty 9 1/2s, 2014 $1,650,000 1,740,750 RBS Global, Inc. / Rexnord Corp. 144A sr. notes 8 7/8s, 2016 365,000 372,300 Solo Cup Co. sr. sub. notes 8 1/2s, 2014 1,670,000 1,448,725 TD Funding Corp. 144A sr. sub. notes 7 3/4s, 2014 1,265,000 1,299,788 Tekni-Plex, Inc. 144A sec. notes 10 7/8s, 2012 1,875,000 2,100,000 Titan International, Inc. 144A sr. notes 8s, 2012 1,280,000 1,305,600 Commercial and Consumer Services (0.1%) iPayment, Inc. company guaranty 9 3/4s, 2014 735,000 Communication Services (8.8%) American Cellular Corp. company guaranty 9 1/2s, 2009 785,000 777,150 American Cellular Corp. sr. notes Ser. B, 10s, 2011 1,410,000 1,499,888 American Tower Corp. sr. notes 7 1/2s, 2012 1,300,000 1,350,375 American Towers, Inc. company guaranty 7 1/4s, 2011 815,000 842,506 BCM Ireland Finance Ltd. 144A FRN 8.814s, 2016 (Cayman Islands) EUR 630,000 867,431 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $845,000 913,656 Centennial Communications Corp. sr. notes 10s, 2013 1,275,000 1,377,000 Centennial Communications Corp. sr. notes FRN 11.11s, 2013 420,000 443,100 Cincinnati Bell, Inc. company guaranty 7s, 2015 885,000 881,681 Citizens Communications Co. notes 9 1/4s, 2011 1,465,000 1,629,813 Cricket Communications, Inc. 144A sr. notes 9 3/8s, 2014 1,715,000 1,809,325 Digicel Group, Ltd. 144A sr. notes 8 7/8s, 2015 (Bermuda) 1,435,000 1,400,919 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 1,375,000 1,464,375 Dobson Cellular Systems sec. notes 9 7/8s, 2012 1,625,000 1,767,188 Dobson Communications Corp. sr. notes FRN 9.61s, 2012 855,000 882,788 Idearc Inc. 144A sr. notes 8s, 2016 5,060,000 5,199,150 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 3,566,000 3,343,125 Intelsat Bermuda, Ltd. 144A sr. notes 11 1/4s, 2016 (Bermuda) 3,835,000 4,343,138 Intelsat Bermuda, Ltd. 144A sr. unsec. FRN 8.876s, 2015 (Bermuda) 660,000 675,675 Intelsat Subsidiary Holding Co., Ltd. sr. notes 8 1/2s, 2013 (Bermuda) 795,000 828,788 iPCS, Inc. sr. notes 11 1/2s, 2012 1,025,000 1,132,625 Level 3 Communications, Inc. sr. notes 11 1/2s, 2010 1,625,000 1,803,750 Level 3 Financing, Inc. company guaranty 12 1/4s, 2013 890,000 1,039,075 Level 3 Financing, Inc. 144A sr. notes 9 1/4s, 2014 1,865,000 1,913,956 Level 3 Financing, Inc. 144A sr. notes 8 3/4s, 2017 1,070,000 1,074,013 MetroPCS Wireless Inc. 144A sr. notes 9 1/4s, 2014 1,740,000 1,827,000 Nordic Telephone Co. Holdings ApS 144A sr. notes 8 7/8s, 2016 (Denmark) 380,000 409,450 PanAmSat Corp. company guaranty 9s, 2014 1,025,000 1,107,000 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 3,885,000 4,025,831 Qwest Corp. debs. 7 1/4s, 2025 1,135,000 1,173,306 Qwest Corp. notes 8 7/8s, 2012 4,675,000 5,165,875 Qwest Corp. sr. notes 7 5/8s, 2015 1,765,000 1,884,138 Qwest Corp. sr. unsec 7 1/2s, 2014 795,000 843,694 Rogers Wireless, Inc. sec. notes 7 1/2s, 2015 (Canada) 1,090,000 1,162,213 Rogers Wireless, Inc. sr. sub. notes 8s, 2012 (Canada) 1,360,000 1,450,100 Rural Cellular Corp. sr. notes 9 7/8s, 2010 665,000 703,238 Rural Cellular Corp. sr. sub. FRN 11.11s, 2012 545,000 566,800 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 1,495,000 1,534,244 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,330,000 1,336,650 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 1,605,000 1,721,363 West Corp. 144A sr. notes 9 1/2s, 2014 765,000 805,163 West Corp. 144A sr. sub. notes 11s, 2016 520,000 562,900 Windstream Corp. company guaranty 8 5/8s, 2016 2,880,000 3,153,600 Windstream Corp. company guaranty 8 1/8s, 2013 1,530,000 1,650,488 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 4,540,000 4,653,500 Yankee Acquisition Corp. 144A sr. notes 8 1/2s, 2015 725,000 741,313 Yankee Acquisition Corp. 144A sr. sub. notes 9 3/4s, 2017 360,000 369,000 Consumer Goods (2.1%) Church & Dwight Co., Inc. company guaranty 6s, 2012 1,805,000 1,764,388 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,215,000 2,270,375 Jarden Corp. company guaranty 7 1/2s, 2017 1,430,000 1,449,663 Playtex Products, Inc. company guaranty 9 3/8s, 2011 1,960,000 2,026,150 Playtex Products, Inc. sec. notes 8s, 2011 3,505,000 3,662,725 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,313,000 2,393,955 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 3,215,000 2,736,769 Spectrum Brands, Inc. sr. sub. notes 8 1/2s, 2013 840,000 772,800 Consumer Services (0.6%) Rental Services Corp. 144A bonds 9 1/2s, 2014 1,010,000 1,075,650 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 890,000 894,450 United Rentals NA, Inc. sr. sub. notes 7s, 2014 2,725,000 2,738,625 Energy (9.9%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 4,050,000 3,979,125 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) 1,585,000 1,652,363 Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 1,465,000 1,494,300 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 3,325,000 3,266,813 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 3,385,000 3,528,863 Chesapeake Energy Corp. sr. notes 7s, 2014 1,125,000 1,155,938 Complete Production Services, Inc. 144A sr. notes 8s, 2016 2,535,000 2,592,038 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,215,000 3,150,700 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 1,775,000 1,717,313 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,065,000 1,075,650 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 1,070,000 1,086,050 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 880,000 811,800 Encore Acquisition Co. sr. sub. notes 6s, 2015 3,290,000 2,944,550 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 3,265,000 3,305,813 Forest Oil Corp. sr. notes 8s, 2011 2,365,000 2,465,513 Hanover Compressor Co. sr. notes 9s, 2014 1,315,000 1,426,775 Hanover Equipment Trust sec. notes Ser. B, 8 3/4s, 2011 645,000 670,800 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 2,350,000 2,267,750 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. notes 9s, 2016 770,000 820,050 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 955,000 902,475 Inergy LP/Inergy Finance Corp. sr. notes 6 7/8s, 2014 3,750,000 3,693,750 Massey Energy Co. sr. notes 6 5/8s, 2010 3,475,000 3,518,438 Newfield Exploration Co. sr. notes 7 5/8s, 2011 3,120,000 3,287,700 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 2,095,000 2,079,288 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,860,000 1,767,000 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,605,522 1,644,824 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 1,350,000 1,415,572 Peabody Energy Corp. company guaranty 7 3/8s, 2016 930,000 971,850 Peabody Energy Corp. sr. notes 5 7/8s, 2016 2,610,000 2,479,500 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 3,855,000 4,095,938 Pogo Producing Co. sr. sub. notes 7 7/8s, 2013 955,000 966,938 Pogo Producing Co. sr. sub. notes 6 7/8s, 2017 2,040,000 1,989,000 Pride International, Inc. sr. notes 7 3/8s, 2014 3,300,000 3,382,500 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,370,000 1,342,600 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec 9 3/4s, 2015 1,820,000 1,901,900 Targa Resources, Inc. 144A company guaranty 8 1/2s, 2013 2,115,000 2,146,725 Whiting Petroleum Corp. company guaranty 7s, 2014 2,530,000 2,498,375 Entertainment (1.6%) AMC Entertainment, Inc. company guaranty 11s, 2016 1,061,000 1,205,561 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 305,000 312,625 Avis Budget Car Rental, LLC 144A sr. notes 7 3/4s, 2016 (S) 1,475,000 1,497,125 Avis Budget Car Rental, LLC 144A sr. notes 7 5/8s, 2014 965,000 979,475 Cinemark USA, Inc. sr. sub. notes 9s, 2013 550,000 584,375 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 3,565,000 3,199,588 Hertz Corp. company guaranty 8 7/8s, 2014 1,940,000 2,090,350 Marquee Holdings, Inc. sr. disc. notes stepped-coupon zero % (12s, 8/15/09), 2014 (STP) 1,840,000 1,619,200 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 545,000 565,438 Universal City Florida Holding Co. sr. notes FRN 10.11s, 2010 950,000 983,250 Financial (2.8%) Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) 1,205,000 1,211,025 E*Trade Finance Corp. sr. notes 8s, 2011 3,350,000 3,509,125 Finova Group, Inc. notes 7 1/2s, 2009 2,962,000 873,790 General Motors Acceptance Corp. notes 7 3/4s, 2010 5,565,000 5,748,745 General Motors Acceptance Corp. notes 7s, 2012 605,000 614,897 General Motors Acceptance Corp. notes 6 7/8s, 2012 5,420,000 5,461,306 General Motors Acceptance Corp. notes 6 3/4s, 2014 4,610,000 4,597,654 Food (2.2%) Archibald Candy Corp. company guaranty 10s, 2007 (In default) (F)(NON) 424,297 22,170 Chiquita Brands International, Inc. sr. notes 8 7/8s, 2015 290,000 275,500 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,665,000 1,506,825 Dean Foods Co. company guaranty 7s, 2016 2,365,000 2,441,863 Del Monte Corp. company guaranty 6 3/4s, 2015 1,320,000 1,300,200 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 2,625,000 2,756,250 Nutro Products, Inc. 144A sr. notes FRN 9.4s, 2013 930,000 966,038 Pilgrim's Pride Corp. sr. unsec 7 5/8s, 2015 2,045,000 2,024,550 Pinnacle Foods Holding Corp. sr. sub. notes 8 1/4s, 2013 3,555,000 3,821,625 Swift & Co. company guaranty 10 1/8s, 2009 1,575,000 1,618,313 Swift & Co. sr. sub. notes 12 1/2s, 2010 770,000 806,575 Gaming & Lottery (3.7%) Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 545,000 561,350 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 2,110,000 2,073,075 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 440,000 437,800 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,670,000 1,788,988 MGM Mirage, Inc. company guaranty 6s, 2009 3,320,000 3,315,850 Mirage Resorts, Inc. debs. 7 1/4s, 2017 355,000 353,225 Park Place Entertainment Corp. sr. sub. notes 7 7/8s, 2010 1,575,000 1,661,625 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,207,000 1,243,210 Resorts International Hotel and Casino, Inc. company guaranty 11 1/2s, 2009 2,110,000 2,204,950 Scientific Games Corp. company guaranty 6 1/4s, 2012 2,215,000 2,187,313 Station Casinos, Inc. sr. notes 6s, 2012 2,740,000 2,657,800 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 4,000,000 4,000,000 Wimar Opco, LLC. 144A sr. sub. notes 9 5/8s, 2014 4,915,000 4,945,719 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 2,310,000 2,286,900 Health Care (5.5%) Accellent, Inc. company guaranty 10 1/2s, 2013 1,810,000 1,882,400 Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 690,000 693,450 DaVita, Inc. company guaranty 6 5/8s, 2013 1,605,000 1,600,988 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 1,240,000 1,219,850 HCA, Inc. sr. notes 7 7/8s, 2011 930,000 943,950 HCA, Inc. 144A sec. notes 9 1/4s, 2016 3,185,000 3,411,931 HCA, Inc. 144A sec. notes 9 1/8s, 2014 1,105,000 1,176,825 HCA, Inc. 144A sec. sr. notes 9 5/8s, 2016 (PIK) 2,730,000 2,948,400 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,665,000 1,633,616 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 1,960,000 1,803,200 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 510,000 504,900 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 2,629,000 2,533,699 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 2,080,000 2,111,200 Select Medical Corp. company guaranty 7 5/8s, 2015 2,070,000 1,821,600 Service Corporation International debs. 7 7/8s, 2013 1,185,000 1,220,550 Service Corporation International sr. notes 7s, 2017 740,000 747,400 Service Corporation International sr. notes 6 3/4s, 2016 2,650,000 2,643,375 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 3,010,000 2,904,650 Tenet Healthcare Corp. notes 7 3/8s, 2013 2,560,000 2,393,600 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 1,050,000 1,068,375 US Oncology, Inc. company guaranty 9s, 2012 2,025,000 2,141,437 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 1,895,000 1,947,112 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 2,230,000 2,505,963 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 865,000 883,381 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 690,000 701,213 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 850,000 858,500 Homebuilding (0.7%) K. Hovnanian Enterprises, Inc. company guaranty 8 7/8s, 2012 770,000 789,250 K. Hovnanian Enterprises, Inc. sr. notes 6 1/2s, 2014 600,000 574,500 Meritage Homes Corp. company guaranty 6 1/4s, 2015 (S) 800,000 752,000 Standard Pacific Corp. sr. notes 7 3/4s, 2013 1,905,000 1,905,000 Standard Pacific Corp. sr. notes 6 1/2s, 2008 545,000 545,000 Technical Olympic USA, Inc. company guaranty 9s, 2010 1,300,000 1,280,500 Household Furniture and Appliances (0.5%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 3,765,000 Lodging/Tourism (0.5%) FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 955,000 1,025,430 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 2,955,000 2,999,325 Media (1.1%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,340,000 1,453,900 Affinion Group, Inc. company guaranty 10 1/8s, 2013 2,210,000 2,386,800 Affinity Group, Inc. sr. sub. notes 9s, 2012 2,000,000 2,040,000 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 495,000 465,300 Nielsen Finance LLC/Nielsen Finance Co. 144A sr. disc. notes stepped-coupon zero % (12 1/2s, 8/2/11), 2016 (Netherlands) (STP) 765,000 536,455 Nielsen Finance LLC/Nielsen Finance Co. 144A sr. notes 10s, 2014 (Netherlands) 1,645,000 1,797,162 Publishing (2.8%) American Media, Inc. company guaranty 8 7/8s, 2011 550,000 500,500 American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 1,875,000 1,785,938 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 1,691,600 1,742,348 Cenveo Corp., sr. sub. notes 7 7/8s, 2013 700,000 687,750 Dex Media West, LLC/Dex Media Finance Co. sr. notes Ser. B, 8 1/2s, 2010 1,500,000 1,571,250 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 935,000 864,875 Dex Media, Inc. notes 8s, 2013 545,000 569,525 PRIMEDIA, Inc. company guaranty 8 7/8s, 2011 2,000,000 2,055,000 PRIMEDIA, Inc. sr. notes 8s, 2013 2,350,000 2,414,625 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 1,545,000 1,506,375 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 765,000 745,875 R.H. Donnelley Corp. sr. notes Ser. A-3, 8 7/8s, 2016 1,540,000 1,643,950 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 1,425,000 1,417,875 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 3,290,000 3,355,800 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 1,435,000 1,363,250 Restaurants (0.3%) Buffets, Inc. company guaranty 12 1/2s, 2014 2,215,000 Retail (2.6%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 1,925,000 1,965,906 Autonation, Inc. company guaranty 7s, 2014 380,000 385,225 Autonation, Inc. company guaranty FRB 7.374s, 2013 590,000 598,850 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,095,000 2,220,700 Harry & David Holdings Inc. company guaranty FRB 10.36s, 2012 385,000 391,738 Harry & David Holdings, Inc. company guaranty 9s, 2013 1,355,000 1,385,488 Michaels Stores, Inc. 144A sr. sub. notes 11 3/8s, 2016 1,435,000 1,556,975 Movie Gallery, Inc. sr. unsecd. notes 11s, 2012 840,000 751,800 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 3,585,000 3,943,500 Pathmark Stores, Inc. company guaranty 8 3/4s, 2012 1,575,000 1,620,281 Rite Aid Corp. company guaranty 7 1/2s, 2015 1,325,000 1,318,375 Rite Aid Corp. sec. notes 8 1/8s, 2010 1,930,000 1,980,663 United Auto Group, Inc. 144A sr. sub. notes 7 3/4s, 2016 1,690,000 1,719,575 Victoria ACQ II 144A sr. unsecd. notes 11.587s, 2015 (Netherlands) (PIK) EUR 491,040 663,433 Technology (6.0%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 890,000 874,424 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 1,398,000 1,439,940 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 1,910,000 1,852,700 Amkor Technologies, Inc. sr. unsecd. notes 9 1/4s, 2016 955,000 974,100 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 395,000 422,650 Avago Technologies Finance company guaranty FRN 10.86s, 2013 (Singapore) 35,000 36,575 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) (S) 750,000 736,875 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 905,000 862,013 Compucom Systems, Inc. 144A sr. notes 12s, 2014 1,580,000 1,655,050 Freescale Semiconductor, Inc. 144A sr. notes 9 1/8s, 2014 (PIK) 1,970,000 1,997,087 Freescale Semiconductor, Inc. 144A sr. notes 8 7/8s, 2014 3,935,000 3,989,105 Freescale Semiconductor, Inc. 144A sr. sub. notes 10 1/8s, 2016 (S) 1,970,000 2,016,787 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 670,000 715,224 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 2,560,000 2,630,400 Iron Mountain, Inc. sr. sub. notes 8 1/4s, 2011 175,000 175,875 Lucent Technologies, Inc. debs. 6.45s, 2029 2,755,000 2,507,050 Lucent Technologies, Inc. notes 5 1/2s, 2008 520,000 516,100 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 1,235,000 1,160,900 Nortel Networks, Ltd. 144A company guaranty 10 3/4s, 2016 (Canada) 575,000 641,125 Nortel Networks, Ltd. 144A company guaranty FRN 9.61s, 2011 (Canada) 1,770,000 1,893,900 NXP BV/NXP Funding, LLC 144A sec. FRN 8.11s, 2013 (Netherlands) 1,660,000 1,697,350 NXP BV/NXP Funding, LLC 144A sec. notes 7 7/8s, 2014 (Netherlands) 2,685,000 2,772,262 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 1,045,000 1,078,963 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 940,000 945,573 Solectron Global Finance Corp. company guaranty 8s, 2016 790,000 790,000 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 2,576,000 2,801,400 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 4,502,000 4,805,884 UGS Capital Corp. II 144A sr. notes 10.348s, 2011 (PIK) 819,358 833,696 UGS Corp. company guaranty 10s, 2012 1,080,000 1,182,600 Unisys Corp. sr. notes 8s, 2012 1,395,000 1,408,950 Xerox Corp. sr. notes 7 5/8s, 2013 605,000 656,530 Xerox Corp. sr. notes 6 7/8s, 2011 1,265,000 1,339,468 Xerox Corp. unsec. sr. notes 6 3/4s, 2017 750,000 792,814 Textiles (1.2%) Hanesbrands, Inc. 144A sr. notes FRN 8.735s, 2014 2,375,000 2,428,438 Levi Strauss & Co. sr. notes 9 3/4s, 2015 3,140,000 3,454,000 Levi Strauss & Co. sr. notes 8 7/8s, 2016 1,490,000 1,605,475 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 1,740,000 1,809,600 Tire & Rubber (0.4%) Goodyear Tire & Rubber Co. (The) notes 8 1/2s, 2007 335,000 335,000 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 1,400,000 1,520,750 Goodyear Tire & Rubber Co. (The) 144A sr. notes 8 5/8s, 2011 890,000 945,625 Transportation (0.7%) CalAir, LLC/CalAir Capital Corp. company guaranty 8 1/8s, 2008 3,085,000 3,081,144 Delta Air Lines, Inc. notes 8.3s, 2029 1,920,000 1,142,400 Northwest Airlines, Inc. company guaranty 10s, 2009 1,330,000 1,250,200 Utilities & Power (8.2%) AES Corp. (The) 144A sec. notes 9s, 2015 2,960,000 3,170,900 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 3,055,000 3,268,850 CMS Energy Corp. sr. notes 8.9s, 2008 870,000 902,625 CMS Energy Corp. sr. notes 8 1/2s, 2011 490,000 531,650 CMS Energy Corp. sr. notes 7 3/4s, 2010 740,000 777,000 Colorado Interstate Gas Co. debs. 6.85s, 2037 1,430,000 1,547,649 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 405,000 410,089 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 1,460,000 1,489,200 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 2,316,250 Edison Mission Energy sr. unsec 7 3/4s, 2016 735,000 779,100 Edison Mission Energy sr. unsec 7 1/2s, 2013 885,000 924,825 El Paso Corp. notes 7 3/4s, 2010 745,000 793,425 El Paso Corp. sr. notes 8.05s, 2030 1,425,000 1,596,000 El Paso Corp. sr. notes 7 3/8s, 2012 1,340,000 1,427,100 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 1,380,000 1,505,925 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 945,827 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 4,150,000 4,336,750 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 2,200,000 2,156,000 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 4,395,000 4,735,613 Mirant Americas Generation, Inc. sr. notes 8.3s, 2011 (In default) (NON) 1,530,000 1,568,250 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,390,000 2,455,725 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 2,875,000 3,137,344 Nevada Power Co. 2nd mtge. 9s, 2013 1,366,000 1,477,314 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 951,363 NRG Energy, Inc. sr. notes 7 3/8s, 2016 4,970,000 5,069,400 Orion Power Holdings, Inc. sr. notes 12s, 2010 940,000 1,090,400 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 1,990,000 2,033,466 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 485,000 501,112 Sierra Pacific Resources sr. notes 8 5/8s, 2014 1,630,000 1,765,191 Teco Energy, Inc. notes 7.2s, 2011 680,000 720,800 Teco Energy, Inc. notes 7s, 2012 1,165,000 1,223,250 Teco Energy, Inc. sr. notes 6 3/4s, 2015 140,000 147,000 Tennessee Gas Pipeline Co. debs. 7s, 2028 305,000 333,770 Tennessee Gas Pipeline Co. unsec. notes 7 1/2s, 2017 610,000 685,655 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 1,055,000 1,156,544 Utilicorp United, Inc. sr. notes 9.95s, 2011 68,000 74,460 Williams Cos., Inc. (The) notes 8 3/4s, 2032 2,150,000 2,461,750 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,225,000 1,304,625 Williams Cos., Inc. (The) notes 7 5/8s, 2019 2,170,000 2,354,450 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 709,625 Williams Partners LP/ Williams Partners Finance Corp. 144A bonds 7 1/4s, 2017 705,000 740,250 Total corporate bonds and notes (cost $690,968,704) SENIOR LOANS (2.7%)(a)(c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 7.61s, 2013 $442,125 $442,309 Charter Communications bank term loan FRN 7.985s, 2013 353,261 355,535 Dana Corporation bank term loan FRN 7.82s, 2008 450,000 450,486 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 6.861s, 2010 248,242 248,326 Federal Mogul Corp. bank term loan FRN Ser. A, 7.57s, 2008 1,165,000 1,157,960 Federal Mogul Corp. bank term loan FRN Ser. B, 7.82s, 2008 2,700,000 2,679,187 Freeport McMoran Inc. bank term loan FRN 1s, 2008 (F) 2,150,000 2,150,000 Health Management Associates, Inc. bank term loan FRN 7.11s, 2014 1,845,000 1,858,261 Healthsouth Corp. bank term loan FRN Ser. B, 8.61s, 2013 2,288,500 2,308,523 Key Energy Services, Inc. bank term loan FRN 7.86s, 2010 310,000 311,937 Key Energy Services, Inc. bank term loan FRN Ser. B, 7.861s, 2012 325,000 327,030 Leap Wireless International, Inc. bank term loan FRN Ser. B, 8.114s, 2013 199,000 201,138 Mediacom Communications Corp. bank term loan FRN Ser. C, 7.117s, 2015 1,234,375 1,236,358 Michaels Stores, Inc. bank term loan FRN Ser. B, 8 1/8s, 2013 756,957 763,697 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.602s, 2013 330,245 333,856 Novelis, Inc. bank term loan FRN 7.61s, 2012 145,891 145,994 Novelis, Inc. bank term loan FRN Ser. B, 7.61s, 2012 253,389 253,570 Pinnacle Foods Holding Corp. bank term loan FRN 7.36s, 2010 373,678 374,798 Sandridge Energy bank term loan FRN 10.19s, 2013 2,900,000 2,914,500 Six Flags, Inc. bank term loan FRN Ser. B, 8.61s, 2009 534,846 540,444 Solo Cup Co. bank term loan FRN 11.57s, 2012 425,000 434,562 Trump Hotel & Casino Resort, Inc. bank term loan FRN 5.62s, 2012 210,000 211,574 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 7.87s, 2012 208,939 210,505 VWR International, Inc. bank term loan FRN Ser. B, 7.61s, 2011 26,173 26,352 Wesco Aircraft Hardware Co. bank term loan FRN 7.6s, 2013 400,000 402,750 Wesco Aircraft Hardware Corp. bank term loan FRN 11.1s, 2014 1,275,000 1,301,561 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.937s, 2012 80,043 80,267 Total senior loans (cost $21,678,093) ASSET-BACKED SECURITIES (1.2%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) $3,901,050 $1,444,972 limited recourse sec. notes Ser. 94, 1.686s, 2013 (Cayman Islands) (F) 6,271,893 5,397,315 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) 6,684,836 2,792,630 Total asset-backed securities (cost $11,807,062) CONVERTIBLE BONDS AND NOTES (0.9%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $822,000 $858,990 DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 3,085,000 3,293,238 LIN Television Corp. cv. sr. sub. notes 2 1/2s, 2033 640,000 611,200 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 1,060,000 1,025,550 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 1,060,000 1,181,900 Total convertible bonds and notes (cost $6,415,184) COLLATERALIZED MORTGAGE OBLIGATIONS (0.5%)(a) Principal amount Value DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 $1,581,791 $1,506,055 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 1,025,000 938,623 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 1,000,000 850,664 Ser. 04-1A, Class K, 5.45s, 2040 365,000 297,561 Ser. 04-1A, Class L, 5.45s, 2040 165,000 123,660 Total collateralized mortgage obligations (cost $3,123,108) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)(a) (cost $1,576,218) Principal amount Value Argentina (Republic of) FRB 5.475s, 2012 $1,698,750 SHORT-TERM INVESTMENTS (6.1%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.46% and due dates ranging from March 1, 2007 to April 29, 2007 (d) $3,950,972 $3,944,720 Putnam Prime Money Market Fund (e) 44,578,213 44,578,213 Total short-term investments (cost $48,522,933) TOTAL INVESTMENTS Total investments (cost $784,091,302)(b) FORWARD CURRENCY CONTRACTS TO BUY at 2/28/07 (aggregate face value $3,057,161) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation/ Canadian Dollar $516,350 $514,128 4/18/07 $2,222 Euro 2,576,369 2,543,033 3/22/07 $33,336 Total $35,558 FORWARD CURRENCY CONTRACTS TO SELL at 2/28/07 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation/ Euro $18,727,206 $18,946,335 3/22/07 $219,129 CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. L-3 Communications Corp. 7 5/8%, 6/15/12 $ $650,000 6/20/11 (90 bp) $(5,210) DJ CDX NA HY Series 7 Index 182,925 4,065,000 12/20/11 (325 bp) 43,262 Citibank, N.A. Ford Motor Co., 7.45%, 7/16/31 770,000 6/20/07 620 bp 22,443 Visteon Corp., 7%, 3/10/14 1,000,000 6/20/09 605 bp 75,292 CreditSuisse First Boston International Ford Motor Co., 7.45%, 7/16/31 1,725,000 9/20/07 (487.5 bp) (46,612) Ford Motor Co., 7.45%, 7/16/31 2,090,000 9/20/08 725 bp 188,327 Ford Motor Co., 7.45%, 7/16/31 365,000 9/20/07 (485 bp) (9,792) L-3 Communications Corp. 7 5/8%, 6/15/12 985,000 3/20/12 (91 bp) (2,087) Deutsche Bank AG Ford Motor Co., 7.45%, 7/16/31 1,078,000 6/20/07 595 bp 27,940 Visteon Corp., 7%, 3/10/14 375,000 6/20/09 535 bp 17,291 Goldman Sachs Capital Markets, L.P. Ford Motor Co., 7.45%, 7/16/31 770,000 6/20/07 630 bp 21,673 Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 1,485,000 (a) 2.461% 125,354 General Motors Corp., 7 1/8%, 7/15/13 1,725,000 9/20/08 620 bp 130,337 General Motors Corp., 7 1/8%, 7/15/13 1,725,000 9/20/07 (427.5 bp) (45,542) General Motors Corp., 7 1/8%, 7/15/13 365,000 9/20/07 (425 bp) (9,571) General Motors Corp., 7 1/8%, 7/15/13 365,000 9/20/08 620 bp 27,520 L-3 Communications Corp. 7 5/8%, 6/15/12 405,000 9/20/11 (108 bp) (5,610) Standard Pacific Corp., 6 7/8%, 5/15/11 1,140,000 9/20/11 (353 bp) (80,715) JPMorgan Chase Bank, N.A. Ford Motor Co., 7.45%, 7/16/31 770,000 6/20/07 635 bp 23,026 Ford Motor Co., 7.45%, 7/16/31 1,005,000 6/20/07 665 bp 28,653 Ford Motor Co., 7.45%, 7/16/31 295,000 9/20/07 (345 bp) (5,075) Ford Motor Co., 7.45%, 7/16/31 295,000 9/20/08 550 bp 17,897 General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/07 (350 bp) (5,512) General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/08 500 bp 16,308 Lehman Brothers Special Financing, Inc. Goodyear Tire & Rubber, 7.857%, 8/15/11 1,775,000 3/20/12 185 bp (5,486) Merrill Lynch Capital Services, Inc. Ford Motor Co., 7.45%, 7/16/31 860,000 9/20/07 (345 bp) (18,107) Ford Motor Co., 7.45%, 7/16/31 860,000 9/20/08 570 bp 55,067 General Motors Corp., 7 1/8%, 7/15/13 1,205,000 9/20/07 (335 bp) (23,171) General Motors Corp., 7 1/8%, 7/15/13 1,205,000 9/20/08 500 bp 66,614 Morgan Stanley Capital Services, Inc. Ford Motor Co., 7.45%, 7/16/31 295,000 9/20/07 (345 bp) (6,211) Ford Motor Co., 7.45%, 7/16/31 295,000 9/20/08 560 bp 18,392 General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/07 (335 bp) (5,740) General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/08 500 bp 16,308 Visteon Corp., 7%, 3/10/14 639,932 6/20/09 535 bp 38,096 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. NOTES (a) Percentages indicated are based on net assets of $799,747,084 . (b) The aggregate identified cost on a tax basis is $784,037,121, resulting in gross unrealized appreciation and depreciation of $25,357,040 and $10,901,391, respectively, or net unrealized appreciation of $14,455,649. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rate shown for senior loans are the current interest rates at February 28, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at February 28, 2007. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at February 28, 2007 was $1,102,400 or 0.14% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 28, 2007, the value of securities loaned amounted to $3,851,455. Certain of these securities were sold prior to year/period-end. The fund received cash collateral of $3,944,720, which is pooled with collateral of other Putnam funds into 28 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $375,337 for the period ended February 28, 2007. During the period ended February 28, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $91,132,519 and $65,851,893, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. At February 28, 2007, liquid assets totaling $33,912,932 have been designated as collateral for open forward commitments and swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at February 28, 2007. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Effective January 1, 2007, the fund retained State Street Bank and Trust Company ("State Street") as its custodian. Putnam Fiduciary Trust Company, the fund's previous custodian, is managing the transfer of the fund's assets to State Street. This transfer is expected to be completed for all Putnam funds during the first half of 2007, with PFTC remaining as custodian with respect to fund assets until the assets are transferred. Also effective January 1, 2007, the fund's investment manager, Putnam Investment Management, LLC entered into a Master Sub-Accounting Services Agreement with State Street, under which the investment manager has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 27, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 27, 2007
